DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment

This action is in response to the Amendment filed on 4/19/2022.
Claims 1-10 and 12-22 are pending.
Response to Arguments
Applicant's arguments filed on 4/19/2022 have been fully considered but they are not persuasive. 
Terminal disclaimer
The double patenting rejection has been maintained since no terminal disclaimer has been filed. 
Rejection of claims under 35 U.S.C. 101
Applicant’s amendment and arguments with respect to the rejection of claims 1-10 and 12-22 have been considered. However they are not persuasive.  
The steps of: determining a set of labels associated with the physiological signal stream, comprising: when a portion of the physiological signal stream is missing from the physiological signal stream, assigning a first label to the physiological signal stream; when no portion of the physiological signal stream is missing from the physiological signal stream, determining a set of waveform features based on the physiological signal stream; checking the physiological signal stream for a set of criteria; when at least one of the set of criteria is satisfied, assigning a second label to the physiological signal stream;  when none of the set of criteria is satisfied: determining a set of physiological stability values based on the set of waveform features; and assigning one of a third and fourth label to the physiological signal stream based on the set of physiological stability values” and similar limitations in independent claim 10 are processes, as drafted, that cover performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, labelling the physiological stream encompasses nothing more than a user marking an ECG chart on a piece of paper. Similarly, checking the stream for criteria and determining stability values encompass basically looking at the ECG chart paper and checking for features and measuring visually.
Claim 1 (and similarly recited claim 10) as a whole are not integrated into a practical application. The additional limitations of measuring the physiological signal stream at a biosignal detection device and transmission of the measured data to a computing system and displaying a visual graphic on a display to inform a treatment for a patient do not add significantly more. The physiological stream collection using the biosignal detection device, the data transmission and the visual graphic display for informing a treatment for the patient as recited at a high level of generality and amount to no more than a pre-solution activity of mere data gathering. Even the physiological stream collected may be ANY physiological data and not limited to electrocardiogram data. The data transmission is also recited at a very high level of generality and does not add significantly more. 
 This activity of data gathering is well-understood and routine and conventional in the field of physiological monitoring as is shown by Cazares et al (U.S. Patent Application Publication Number: US 2008/0071182 A1, hereinafter “Cazares”) (e.g. Figs. 3, 4).Serial No.: 16/660,408, Greenhut et al (U.S. Patent Application Publication Number: US 2016/0023013 A1, hereinafter “Greenhut”) (e.g. Fig.1). Bhavaraju et al (U.S. Patent Application Publication Number: US 2017/0185284 A1, hereinafter “Bhavaraju”) (e.g. Fig.1).
For these reasons, the rejection of Claims 1 and 10 and their dependent claims under 35 U.S.C. §101 is maintained.
Rejection of claims under 35 U.S.C. 102- Cazares et al. reference (U.S. Patent Application Publication Number: US 2008/0071182 Al, hereinafter "Cazares"). 

In view of the amendment to claim 10, the rejection is now withdrawn.
Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 10 and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?

The claims recite a method (process) for continuous monitoring of a physiological condition of a patient. 
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?

	Regarding claim 1, the limitations of “determining a set of labels associated with the physiological signal stream, comprising: when a portion of the physiological signal stream is missing from the physiological signal stream, assigning a first label to the physiological signal stream; when no portion of the physiological signal stream is missing from the physiological signal stream, determining a set of waveform features based on the physiological signal stream; checking the physiological signal stream for a set of criteria; when at least one of the set of criteria is satisfied, assigning a second label to the physiological signal stream;  when none of the set of criteria is satisfied: determining a set of physiological stability values based on the set of waveform features; and assigning one of a third and fourth label to the physiological signal stream based on the set of physiological stability values and displaying a visual graphic based on the set of labels for a display” and similarly in claim 10, “determining a set of labels for the physiological condition, wherein determining the set of labels comprises: determining a set of waveform features of the physiological signal stream;  determining a set of metrics based on the set of waveform features; determining a set of physiological stability values based on the set of metrics; and determining the set of labels, indicating the physiological condition of the patient, based on the set of physiological stability values and displaying a visual graphic based on the set of labels for a display” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, labelling the physiological stream encompasses nothing more than a user marking an ECG chart on a piece of paper. Similarly, checking the stream for criteria and determining stability values encompass basically looking at the ECG chart paper and checking for features and measuring visually. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). Accordingly the claims recite an abstract idea.
Step 2A, Prong Two- Does the claim recite additional elements that integrate the judicial exception into a practical application?
	This judicial exception is not integrated into a practical application. The additional limitations considered individually and in combination are not enough to qualify as significantly more than the abstract idea. The physiological stream collection using the biosignal detection device, the data transmission to a computing system for determination of the labels and the visual graphic display for informing a treatment for the patient as recited at a high level of generality and amount to no more than a pre-solution activity of mere data gathering. Even the physiological stream collected may be ANY physiological data and not limited to electrocardiogram data. The data transmission is also recited at a very high level of generality and does not add significantly more. The data transmission is also recited at a very high level of generality and does not add significantly more. 
 This activity of data gathering is well-understood and routine and conventional in the field of physiological monitoring as is shown by Cazares et al (U.S. Patent Application Publication Number: US 2008/0071182 A1, hereinafter “Cazares”) (e.g. Figs. 3, 4)Serial No.: 16/660,408, Greenhut et al (U.S. Patent Application Publication Number: US 2016/0023013 A1, hereinafter “Greenhut”) (e.g. Fig.1). Bhavaraju et al (U.S. Patent Application Publication Number: US 2017/0185284 A1, hereinafter “Bhavaraju”) (e.g. Fig.1). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving the data stream and transmitting the data to a computing system amounts to no more than mere pre-solution activity of data gathering, which does not amount of an inventive concept. Therefore, the claim is not patent eligible. Accordingly, these additional elements do no integrate the abstract idea into a practical
application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C).
	With regards to dependent claims 2-9 and 10-22 which recite limitations regarding the waveform features, labels and metrics, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere pre- solution activity of data gathering, which does not amount of an inventive concept.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 104858489 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method for the continuous monitoring of a physiological condition of a patient, the method comprising: 
(a) receiving a physiological signal stream; 
determining a set of labels associated with the physiological signal stream, comprising: 
(b) when a portion of the physiological signal stream is missing from the physiological signal stream, assigning a first label to the physiological signal stream; 
(c ) when no portion of the physiological signal stream is missing from the physiological signal stream, determining a set of waveform features based on the physiological signal stream; 
(d) checking the physiological signal stream for a set of criteria; 
(e) when at least one of the set of criteria is satisfied, assigning a second label to the physiological signal stream; 
 (f) when none of the set of criteria is satisfied, determining a set of physiological stability values based on the set of waveform features; and
(g) assigning one of a third and fourth label to the physiological signal stream based on the set of physiological stability values; and  
(h) 48 of 535EYE-Po1-US2displaying a visual graphic based on the set of labels for a display of a healthcare facility which is similar to the claims of U.S. Patent No. US 104858489 B1 which are directed to a method for the continuous monitoring of a hemodynamic condition of a patient, comprising: 
(a) receiving an electrocardiogram (ECG) signal stream from an ECG monitor, 
determining a label for each of the set of windows of the ECG signal, comprising: 
(b) when ECG signals are missing from the window, assigning a first label to the window;  
(c) when ECG signals are not missing from the window, determining a set of consolidated ECG peaks based on 
the ECG signals within the segment of the ECG signal stream,
(d) checking the ECG signals for a set of criteria;  
(e) when at least one of the set of criteria is satisfied, assigning a second label to the window;  
(f)when none of the set of criteria is satisfied: determining a set of hemodynamic stability feature values based on the heart rate variability metric and the ECG morphology metric; and 
(g) assigning one of a third and fourth label to the window based on the set of hemodynamic stability feature values; and (h) displaying a visual graphic for each of the set of windows at a display of a healthcare facility. 
Additionally dependent claims of the current application claims are similar to the dependent claims of U.S. Patent No. US 104858489 B1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792